DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Claim Objections
Claim 98 is objected to because of the following informalities:  In claim 98, line 4, the first instance of “detects” should be –detectors--.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 98 and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,583,420 to Nelson in view of NPL “Simultaneous assessment of rodent behavior and neurochemistry using a miniature positron emission tomography” to Schulz.
Regarding Claims 98 and 100, Nelson teaches a mobile wearable apparatus comprising:
a first plurality of detectors (detector array 1000, Fig. 2d(ii)) provided in unencumbered headwear wearable proximate to a head of a subject permitting the subject to be freely mobile (wearable detector helmet 2000(c), fig. 2d(ii); note that 
While Nelson teaches use of a ring configuration (Abstract, col. 9, lines 4-7), it is not explicitly applied to the helmet array as disclosed. Nelson also suggests any number 
Schulz teaches a wearable array of detectors for PET imaging. The array of detectors is mounted in a ring sized to fit the subject’s head. 12 detectors are utilized and weighs only 250 g (page 348 “RatCAP scanner”, as shown in Fig. 1b). Towards the center of the image, spatial resolution is given at about 2 mm with only 12 detectors and Schulz further teaches acceptable diagnostic PET images with this arrangement as in fig. 1d.
One of ordinary skill in the art at the time of the invention would have found it routine skill to decrease the number of detectors, so long as sufficient diagnostic image quality was obtained for the purposes of the study. One of ordinary skill would further have recognized the known trade-offs between weight and number of detectors, also the known relationship between the number of detectors and image resolution, as taught by both Nelson and Schulz, of which are both directed towards solving the problem of a wearable array with sufficient image quality and low weight (so as to be wearable). Although neither reference expressly teaches 8 or less detectors, Schulz teaches 12 detectors and using 8 detectors would predictably decrease the image resolution and the weight of the device. That is, no critical result would occur by using 8 detectors compared to using 12 detectors and one of ordinary skill would expect to be able to obtain sufficient quality diagnostic images, e.g. for neurotransmitter studies, as taught by Schulz (“preliminary data…showed good overall quality…and sufficient sensitivity for neurotransmitter studies” as in fig. 1d).
.

Allowable Subject Matter
Claims 61, 67-77, and 90-97 avoid the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest “wherein the processor is configured to track movement of the labeled probe between the head and the second portion of the subject over time, wherein the second portion is at least one selected from the group of a neck, an abdomen, a chest, and a stomach” as recited in independent claim 61 in combination with other intervening limitations. For example, the claimed invention may be used as a wearable device for detection of a positron emitter / tracer as it migrates from the head to the torso.

Similarly, Dilmanian US 5583343 teaches wearable radiation detectors that may be worn on the head and torso (Fig. 1) but Dilmanian also does not teach tracking of movement of the labeled probe between head and torso as in the instant invention claim 61.

Terminal Disclaimer
The terminal disclaimer filed on March 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,206,639 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 98 and 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,147,524 in view of US Nelson and NPL Schulz. The conflicting claims teach a head-wearable radioactive tracer detector (especially claims 1+2). Although the conflicting claims do not teach a ring arrangement and tomographic imaging, those features are rendered obvious by Nelson and Schulz for the same reasoning as in the prior art rejection above.  

Claims 98 and 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-18, 20-22 of copending Application No. 16462518 in view of US Nelson and NPL Schulz. The conflicting claims teach a head-wearable radiation detector with a detector array (especially claims 1+2, 13+14). Although the conflicting claims do not teach 8 or less detectors or ring .  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 98 and 100 have been considered but are not found to be persuasive. With regard to claims 98 and 100, Applicant argues that Nelson does not sufficiently teach or suggest the use of “no more than 8 detectors” since Nelson teaches about 55 detectors in Fig. 2d(ii). Additional evidence is now provided (NPL Schulz) that supports the number of detectors is a matter of design choice, especially since Nelson teaches customizable add/remove detectors and Schulz teaches a low number of detectors (12 detectors) still provides sufficient image quality. As such, reducing the number of detectors does not undermine the purpose of Nelson’s array.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL “Concept of an upright wearable positron emission tomography imager in humans” to Bauer teaches a head-wearable PET ring scanner but is not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799